Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because:
*element 102 is used to designate all of the following elements: “outer cylinder frame”, “wire frame”
*element 141 is used to represent the “mesh cover” and “tissue cover”
*element 258 is used to refer to the following elements: “sewn leaflet pockets/cusps”, “leaflets”
*elements 120 and 116 are both used to present “hinge points/lateral connection points” as well as “proximal/distal fold areas”.
*[0149] of the specification refers to the “inner regurgitation control component 135” as comprising a “drum/regurgitation channel”, making it unclear how an element comprises itself, or rather how the one item number can be representing two different elements. It is believed the second recitation of element 135 should be amended to write “137”. 
*Likewise, further in the specification, it appears Applicant has switched the representation of each of elements 137 and 135, referring to the “regurgitation control component” multiple times as element 137 and the “channel” as item 135. This differs from earlier in the specification where these numbers were switched. Further, element number 135 is later used to represent an “irregularly shaped spacer/support frame” ([0207]), and “drum” ([0149]).
*Element “137” is accordingly designating all the following: “inner regurgitation drum”, “inner spacer frame”, “inner regurgitation control component”, and “irregularly shaped spacer/support frame”. The Examiner notes that if elements 135 and 137 are essentially the same thing, one of the elements might be removed from the drawings and all reference could rely on one reference number. Consistency with naming should also be maintained in order to avoid the confusion caused by multiple reference numbers (135, 137) being used to designate the same structure which each have multiple alternative names.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/03/22